DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1 is the inclusion of limitation(s) “generate a trusted network presence document of the network presence documents to include at least a first portion of the registration information as read only content with respect to the member as restricted from customizing by the member, such that access to the first portion by the member is restricted from modification when the member gains access to the member account, the trusted network presence document associated with the member account”, which are not found in the cited prior art.  The closest possible prior art in this case is Norton (US 2008/0091834 A1), which teaches establishing or maintaining a personalized trusted social network for a community of users, with little or no input from any given user.  To establish the personalized trusted social network, one or more trusted sources are identified for a given user.  The identified trusted sources are added to a user profile for the given user.  Also, identified are any annotations, bookmarks, or the like that the identified trusted sources have associated with any shared content.  These annotations provide access to micro-content items that the identified trusted sources have integrated with the shared content to thereby enhance or enrich its context.  One or more profiles are constructed or updated to track the associations between the identified trusted sources and their annotations.  The profile information can be applied to enhance and personalize search and browsing experiences for the given user.
Claims 23-46 depend from claim 1 and would be allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161